Citation Nr: 0315277	
Decision Date: 07/09/03    Archive Date: 07/17/03	

DOCKET NO.  02-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
March 1994.  

This matter arises from a July 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

By decision dated February 8, 2002, the Board denied the 
benefits sought on appeal.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In response to a joint motion for remand and 
to stay further proceedings filed with the Court in 
November 2002, the Court, on November 13, 2002, ordered that 
the Board decision be vacated, and that the case be remanded 
for further compliance with the aforementioned joint motion.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001) eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and her attorney, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the veteran and her attorney 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary 
to substantiate her claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes further that the VA psychiatric examination 
conducted in April 2001 and the concomitant social and 
industrial survey has been challenged as inadequate because 
the claims file was not available to the clinical social 
worker that conducted the latter.  This should be rectified 
prior to further appellate consideration to ensure the 
adequacy of the record.  In a similar vein, the Board 
believes that the RO should contact the Social Security 
Administration in an effort to acquire a copy of the report 
reflecting records of the veteran's employers for the years 
1995 to the present.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The appellant may submit additional 
evidence and arguments in support of her 
claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The notification must be 
consistent with the decision of the 
United States Court of Appeals for the 
Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), that held that 38 C.F.R. 
§ 19.9(a)(2)(ii), requiring that the 
claimant be given one year to submit 
additional evidence is met.  

3.  The RO should contact the Social 
Security Administration, and obtain a 
report reflecting all of the veteran's 
employers for the years 1995 to the 
present.  

4.  The veteran should be requested to 
undergo a VA psychiatric examination and 
a social and industrial survey.  The 
claims folder must be available to the 
examiners.  All indicated tests and 
studies must be accomplished.  The 
examiners should indicate the degree to 
which the veteran's service-connected 
major depression interferes with her 
ability to obtain and maintain 
substantially gainful employment.  A 
Global Assessment of Functioning (GAF) 
score must be assigned.  The examiners 
should offer complete rationales for all 
opinions and conclusions expressed.  

5.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  In determining the 
appellant's entitlement to the benefits 
sought, the benefit of the doubt rule 
expressed in 38 U.S.C.A. § 5.107(b) (West 
1991 & Supp. 2002) must be applied.  

6.  If the benefits sought on appeal 
remain denied, the appellant and her 
attorney should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond, at their 
option, as provided by governing 
regulation.  

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
The appellant need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claims.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



